[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The above captioned matter initially proceeded as a jury hearing in damages against Patrick Dillon (Dillon) who had been defaulted for failure to appear. This matter also proceeded contemporaneously against AllState Indemnity Co. (AllState) as a full jury trial.
Prior to completion of the plaintiff, Marisa Dileo's (DiLeo) case in chief, DiLeo withdrew her case against AllState. Further, DiLeo waived a determination of her case by the jury and moved that her case be heard by the court. The court granted this motion. DiLeo concluded her case in chief as a hearing in damages to the court.
Based on credible evidence, the court finds that DiLeo was traveling southbound on Soundview Avenue in Shelton, Connecticut and Dillon was traveling northbound on Soundview Avenue. As both vehicles approached the driveway to premises identified as 110 Soundview Avenue, Dillon abruptly and without signaling, turned left. across the southbound lane of said Soundview Avenue in front of the DiLeo vehicle in an attempt to enter the driveway of said premises at Soundview Avenue. Despite the best efforts of DiLeo, a collision occurred between DiLeo and Dillon. This collision cause DiLeo to sustain injuries to her head, right knee, headaches, neck and back. Further, DiLeo continues to experience occasional headaches and some discomfort in her neck and back, which modestly affects her daily activities. Dr. Gross, her treating neurologist, opines that DiLeo has a 5% permanent partial disability headache disorder, a 5% permanent partial disability of her cervical spine, and a 3% permanent partial disability of her lower back, conditions attributable to and caused by the negligence of Dillon. DiLeo, age 23 at the present time has a life expectancy of 57.5 years.
As a further result of Dillon's negligence, DiLeo incurred the following medical expenses:
  Connecticut Physical Therapy                             947.00 CT Page 11499 American Medical Response of Connecticut, Inc.           487.00 St. Vincent's Medical Center                             750.00 Dr. Eric M. Garver                                       481.00 Associated Neurological Associates of Southern CT, P.C.  535.00
3200.00
DiLeo failed to persuade the court to award punitive damages.
Therefore, the court enters judgment in favor of DiLeo against Dillon in the amount of $3200 economic damages and $12,500 non-economic damages for a total judgment in the amount of $15,700.00 plus taxable costs.
John W. Moran, Judge CT Page 11500